DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “stacking at least one first semiconductor chip on a second semiconductor chip, the second semiconductor chip having a floor plan with a high heat producing area and a low heat producing area, the at least one first semiconductor chip being stacked on the low heat producing area”.  It is unclear what is meant by the at least one first semiconductor chip being stacked on the low heat producing area because multiple interpretations exist. One reasonable interpretation is that the at least one first semiconductor chip being stacked on the low heat producing area and not on the high heat producing area. Another reasonable interpretation is that the at least one first semiconductor chip being stacked on the low heat producing area and also on the high heat producing area.  The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-6 depend from rejected claim 1, include all limitations of claim 1 and therefore are rejected for the same reason. 
Claim 7 recites the limitation “stacking at least one first semiconductor chip on a second semiconductor chip, the second semiconductor chip having a floor plan with a processor core portion having one or more processor cores and another portion having logic other than a the at least one first semiconductor chip being stacked on the another portion”.  It is unclear what is meant by the at least one first semiconductor chip being stacked on the another portion because multiple interpretations exist. One reasonable interpretation is that the at least one first semiconductor chip being stacked on the another portion and not on the processor core portion. Another reasonable interpretation is that the at least one first semiconductor chip being stacked on the another portion and also on the processor core portion.  The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 8-16 depend from rejected claim 7, include all limitations of claim 7 and therefore are rejected for the same reason. 
Claim 17 recites the limitation “stacking at least one first semiconductor chip on a second semiconductor chip, the second semiconductor chip having a floor plan with a processor core portion having one or more processor cores and another portion having logic other than a processor core, the at least one first semiconductor chip being stacked on the another portion”. It is unclear what is meant by the at least one first semiconductor chip being stacked on the another portion because multiple interpretations exist. One reasonable interpretation is that the at least one first semiconductor chip being stacked on the another portion and not on the processor core portion. Another reasonable interpretation is that the at least one first semiconductor chip being stacked on the another portion and also on the processor core portion.  The limitation does not have well defined boundaries. 
Claims 18-20 depend from rejected claim 17, include all limitations of claim 17 and therefore are rejected for the same reason. 
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894